957 So.2d 15 (2007)
Dale KUBASAK, Petitioner,
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. 5D06-3195.
District Court of Appeal of Florida, Fifth District.
March 2, 2007.
Stuart I. Hyman of Stuart I. Hyman, P.A., Orlando, for Petitioner.
Judson M. Chapman, General Counsel, and Heather Rose Cramer, Assistant General Counsel, Lake Worth, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied. See Allstate Ins. Co. v. Kaklamanos, 843 So.2d 885, 889 (Fla.2003) ("A district court should exercise its discretion to grant certiorari review only when there has been a violation of a clearly established principle of law resulting in a miscarriage of justice.").
We write only to state that Kubasak's reliance on State v. Muldowny, 871 So.2d 911 (Fla. 5th DCA 2004), is misplaced. Muldowny should not be construed to relieve a respondent in an administrative driver's license suspension proceeding from the necessity of complying with section 322.2615(6)(c), Florida Statutes (2005), when a subpoenaed witness has failed to appear.
Petition for Writ of Certiorari DENIED.
PLEUS, C.J., LAWSON and EVANDER, JJ., concur.